Citation Nr: 1431836	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-48 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a brain cyst with balance problems, to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from October 1969 to June 1970, and he is presumed to have been exposed to herbicide agents while on active duty.

2.  The evidence of record weighs against a finding that the Veterans' brain cyst is related to any incident of his active duty military service, including herbicide exposure in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for a brain cyst with balance problems is denied.  38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a October 2007 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In February 2008, the Veteran was afforded a VA examination to assess the nature and etiology of his brain cyst.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

The Veteran seeks service connection for a benign brain cyst, to include as due to herbicide exposure in Vietnam.  However, after carefully considering the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  These include chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Veteran contends that his brain cyst is due to service in Vietnam.  As an initial matter, the Board notes that the Veteran served in the Republic of Vietnam from October 1969 to June 1970, and he is presumed to have been exposed to herbicide agents while on active duty.

However, the Veteran's brain cyst is not listed as being entitled to presumptive service connection based on herbicide exposure in Vietnam.  As such, the condition is not entitled to presumptive service connection.  Therefore, service connection for a brain cyst based on herbicide exposure in Vietnam must be denied.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630 -41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran's January 1967 enlistment examination reflects normal neurologic findings, and no brain condition was noted upon entry into service.  The remainder of the Veteran's service treatment records are silent for complaints, treatment or diagnoses related to a brain cyst.

An April 2006 private treatment record notes the discovery of a right parietal cyst in the Veteran's brain measuring two inches in diameter.  An examination did not reveal any focal neurologic abnormalities.  The private doctor noted the possibility that the Veteran may have neurocysticercosis, but did not provide a definite diagnosis.

In February 2008, the Veteran underwent a VA examination where he complained of flulike symptoms that included nausea, vomiting, chills, high fever, weight loss, headaches, body pain and balance problems.  The examiner noted that the Veteran's claims file contains medical records showing he had a benign brain cyst with mild disequilibrium.  However, the examiner concluded that the condition was not caused by or the result of the Veteran's military service.  In support of this conclusion, the examiner stated that there was no documentation of a brain cyst during active military service and no documentation of a health condition likely to cause brain cyst during active military service.  

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's brain cyst.

The Board acknowledges the Veteran's belief that his brain cyst is related to his military service in Vietnam.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported in a March 2008 statement that he was told by his private doctor in April 2006 that he was diagnosed with cysticercosis contracted while serving in Vietnam.  However, the Veteran's statement is directly contradicted by the April 2006 medical record.

The Board finds that service connection for the Veteran's brain cyst is not warranted.  The preponderance of the evidence weighs against a finding that the Veteran's brain cyst arose as a result of active duty service or was due to herbicide exposure in Vietnam.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a brain cyst with balance problems is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


